—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered March 26, 1996, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree (two counts) and arson in the fourth degree.
Defendant entered an Alford plea of guilty to the crimes of arson in the fourth degree and two counts of burglary in the third degree and was sentenced to a prison term of 1 to 3 years on each conviction, which sentences were to run concurrently. We have reviewed the record in this matter and concur with the conclusion reached by defense counsel that there are no nonfrivolous issues which would merit an appeal. The record clearly reflects that County Court made sufficient inquiry of defendant to establish that his counseled Alford plea was entered knowingly, voluntarily and intelligently. Moreover, the *751sentence imposed was in accordance with the plea agreement and the relevant statutory requirements. Accordingly, the judgment of conviction is affirmed and defense counsel's application to be relieved as counsel is granted (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.